*66OPINION.
Ivins:
The taxpayer attempted to reduce a cost inventory to cost or market whichever is lower by the process of subtracting 7% per cent therefrom. The Commissioner rightfully rejected this method. The taxpayer tried to justify its action by producing witnesses who stated in very vague and indefinite terms that in some lines carried by the taxpayer prices were lower at the end of 1919 than earlier during that year. The taxpayer produced a number of other witnesses each of whom testified that she had purchased an article of clothing from the taxpayer at a stated price, but there is nothing in the record to indicate what the cost of such articles was.